DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 13-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dumas et al., US Pg. Pub. No. (2021/0033183) referred to hereinafter as Dumas.
As per claim 1, Dumas teaches a method of limiting a turning radius of a differentially steered vehicle when towing a trailer, said vehicle having a left wheel and a right wheel being rotatable at different speeds from one another to effect turning of said vehicle, said method comprising: measuring a rotational speed of said left wheel (see at least Para 15, 98, 103, 129, 188, 191); measuring a rotational speed of said right wheel (see at least Para 15, 98, 103, 129, 188, 191); comparing said rotational speed of said left wheel with said rotational speed of said right wheel to establish an instantaneous rotational speed differential between said left wheel and said right wheel (see at least Para 15, 98, 103,188,); comparing said instantaneous rotational speed differential with a threshold rotational speed differential (see at least Para 15, 98, 103, 129, 188, 191); 

As per claim 2, Dumas teaches a method according to claim 1, further comprising sensing that said trailer is coupled to said vehicle (see at least Para 78, 211, 212).

As per claim 3, Dumas teaches a method according to claim 1, further comprising: comparing said instantaneous rotational speed differential with said threshold speed differential at a plurality of discrete time intervals; and increasing said rotational speed of said slower rotating one of said left wheel and said right wheel unless said instantaneous rotational speed differential is equal to or less than said threshold speed differential (see at least Para 15, 98, 103, 129, 188, 191).

As per claim 4, Dumas teaches a method according to claim 1, further comprising: comparing said instantaneous rotational speed differential with said threshold speed differential at a plurality of discrete time intervals; and decreasing said rotational speed of said faster rotating one of said left wheel and said right wheel unless said instantaneous 

As per claim 5, Dumas teaches a method according to claim 1, further comprising: comparing said instantaneous rotational speed differential with said threshold speed differential at a plurality of discrete time intervals; and increasing said rotational speed of said slower rotating one of said left wheel and said right wheel while decreasing said rotational speed of said faster rotating one of said left wheel and said right wheel unless said instantaneous rotational speed differential is equal to or less than said threshold speed differential (see at least Para 15, 98, 103, 129, 188, 191).

As per claim 6, Dumas teaches a method according to claim 1, further comprising establishing a threshold rotational speed differential based upon a parameter selected from the group consisting of a minimum allowable turning radius, a minimum allowable angle between a direction of motion of said vehicle and a direction of motion of said trailer, a minimum allowable angle between said vehicle and a tongue of said trailer, a wheel base of said vehicle, a wheel base of said trailer, a model of said vehicle, a model of said trailer, and combinations thereof (see at least Para 180, 184, 201).
As per claims 13-16, the limitations of claims 13-16 are similar to the limitations of claims 1-6, therefore they are rejected based on the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumas.
As per claims 17-18, Dumas does not expressly teach wherein said vehicle comprises a tractor as in claim 17 and wherein said vehicle comprises a harvester as in claim 18.  However the examiner takes official notice that wherein the vehicle is a tractor or harvester is old and well known in the art before the time of the invention was filed.  It wold have been obvious to one of ordinary skill in the art before the time the inventin was filed to incorporate the teachings of official notice into the disclosure of Dumas in order to encompass a broader customer base therefore maximize revenue and profit. 

Conclusion
	Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665